Citation Nr: 0113098	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  97-14 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for disabling residuals 
of medication use.  

2.  Entitlement to service connection for a left knee 
disability.  

3.  Entitlement to service connection for a right knee 
disability.  

4.  Entitlement to service connection for a right ankle 
disability.  

5.  Entitlement to service connection for a disability 
characterized by memory loss.  

6.  Entitlement to an increased initial rating for facial 
dermatitis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to July 
1993.  His military service records confirm that he served in 
the Southwestern Asia theater during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted the veteran service connection, with a 
noncompensable initial rating, for facial dermatitis.  He was 
also denied service connection for bilateral knee 
disabilities, a right ankle disability, disabling residuals 
of medication use, and a disability characterized by memory 
loss.  He responded with an August 1996 notice of 
disagreement, and was afforded a September 1996 statement of 
the case.  He then filed a March 1997 VA Form 9, perfecting 
his appeal.  

The veteran's claim was first presented to the Board in July 
1998, at which time these issues were remanded for additional 
development.  They have now been returned to the Board.  

In the course of this appeal, the veteran has been awarded a 
compensable initial rating of 10 percent for his service 
connected skin disability.  However, because there has been 
no clearly expressed intent on the part of the veteran to 
limit his appeal to entitlement to a specified disability 
rating, the VA is required to consider entitlement to all 
available ratings for that disability.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999) [citing AB v. Brown, 6 Vet. 
App. 35, 38 (1993)].  Accordingly, this issue remains in 
appellate status.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran seeks service connection for bilateral knee 
disabilities, a right ankle disability, disabling residuals 
of medication use, and a disability characterized by memory 
loss.  When these issues were considered by the RO, they were 
denied as not well-grounded.

Subsequent to the RO's decision, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the changes in the law brought about by the VCAA, 
a remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

The veteran also seeks an increased initial rating for his 
service connected facial dermatitis.  This claim was remanded 
in July 1998 in order to afford the veteran a comprehensive 
VA dermatological examination, adequate for ratings purposes.  
When he was examined in March 1999, the VA examiner noted 
only that the veteran's skin was warm to touch, with good 
turgor and no lesions evident.  However, the medical record 
does not establish if the veteran has ulceration, 
exfoliation, crusting, or any other symptomatology recognized 
by the rating criteria for skin disabilities.  See 38 C.F.R. 
§ 4.118 (2000).  Therefore, another remand of this issue is 
required in order that complete medical findings may be 
obtained.  A new VA dermatological examination must be 
afforded the veteran.  The report of the examination must 
include findings that are stated in terms consistent with the 
applicable rating criteria.  Massey v. Brown, 7 Vet.App. 204 
(1994).

Also, there has been the aforementioned significant change in 
the law rendered by the VCAA during the pendency of this 
appeal, already discussed above.  As has been noted by the 
United States Court of Appeals for Veterans Claims, questions 
as to the applicability of this law must be addressed by VA 
in the first instance.  Holliday v. Principi, No. 99-1788 
(U.S. Vet. App. Feb. 22, 2001).   

Finally, as is noted in the introduction of this remand, this 
appeal arises from an initial rating of the veteran's service 
connected skin disability.  In such cases, the Court has 
stated that "'separate ratings can be assigned separate 
periods of time based on facts found', a practice known as 
'staged' ratings."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (citations omitted).  In reconsidering the veteran's 
claim, the RO must determine whether a staged rating is 
indicated by the evidence for any period of the veteran's 
pending claims.  38 C.F.R. §§ 3.400, 3.500, 4.29, 4.30 
(2000).  

In light of the above, this claim is remanded for the 
following additional development:  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO must ensure that all pertinent 
records of treatment, both private and 
VA, are associated with the claims 
folder.

3.  The veteran should be afforded a VA 
dermatological examination(s) to evaluate 
his service connected facial dermatitis.  
The RO should attempt to schedule the 
veteran for examination during an active 
period of his skin disability.  A 
notification of examination letter, a 
copy of which must be associated with the 
claims folder, should be sent to the 
veteran advising him of the consequences 
of a failure to appear for examination.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  All 
necessary tests, as determined by the 
examiner, should be accomplished.  The 
examiner should evaluate the veteran's 
facial dermatitis and list as completely 
as possible the manifestations of this 
disability.  The following questions must 
be addressed:  

a.  Does the veteran have exfoliation, 
exudation or itching; if so, does it 
involve an exposed surface or and 
extensive area?

b.  Does the veteran have exudation or 
itching constant, extensive lesions, or 
marked disfigurement?

c.  Does the veteran have ulceration or 
extensive exfoliation or crusting, and 
systemic or nervous manifestations, or 
does he have manifestations that are 
exceptionally repugnant?  

The medical basis for all opinions 
expressed should be indicated.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure full 
compliance with the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  If the 
RO determines any medical examinations are 
required by the VCAA, such should be 
accomplished at this time.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  The veteran's appeal should then be 
considered based on all evidence of 
record.  If the benefits sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC) containing notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



